USCA4 Appeal: 22-6755      Doc: 5         Filed: 11/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6755


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DEREK JACQUAN WIGGINS, a/k/a DJ,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (4:17-cr-00053-BO-4; 4:19-cv-00039-BO)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Derek Jacquan Wiggins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6755         Doc: 5       Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Derek Jacquan Wiggins seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2255 motion. We dismiss the appeal for lack of jurisdiction because the

        notice of appeal was not timely filed.

               When the United States or its officer or agency is a party in a civil case, the notice

        of appeal must be filed no more than 60 days after the entry of the district court’s final

        judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

        App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on March 31, 2022. Wiggins filed the notice of

        appeal on June 23, 2022. * Because Wiggins failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




               *
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Wiggins could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                      2